Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


The amendments to the claims, filed on 04/28/2021, have been entered and made of record.

Claims 2-5 and 12-15 are canceled. 
Claims 1, 6-11 and 16-20 are pending with claims 1, 6, 8-9, 11, 17-18 and 20 being amended.


Response to Arguments

Arguments presented in the Remarks (“Remarks") filed on 04/28/2021 have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 11 and 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 11 and 20 of U.S Patent Application No. 16/321145 and claims 17, 27 and 36 of U.S Patent Application No. 16/325253.  Although the conflicting claims are not identical, they are 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.






Claims 1, 6-8, 11, 16-17, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Panusopone et al. (“Panusopone”) [U.S Patent Application Pub. 2017/0347102 A1 provided in IDS filed on 01/22/2021] in view of Cho et al. (“Cho”) [US 2020/0021828 A1]

Regarding claim 1, Panusopone meets the claim limitations as follows:
An image decoding method [Fig. 6; para. 0068-0075: ‘depicts … a JVET decoder’] performed by an image decoding apparatus, the method comprising: 

in case an upper boundary of a current block is an upper boundary of a current codinq tree block includinq the current block [Fig. 7A shows an upper boundary of a current PU], determininq a first reference sample line as a reference sample line for intra prediction of the current block, the first reference sample line includinq a first upper reference sample line immediately above the current block [Fig. 7A; para. 0076: ‘The reference line may be a reference row adjacent to the top boundary of the coding block or a reference column adjacent to the left boundary of the coding block PU’] and a first left reference sample line immediately left to the current block; 

in case the upper boundary of the current block is not the upper boundary of the current codinq tree block includinq the current block [Fig. 8 shows N Reference lines adjacent to the top boundary of the coding block or a reference column adjacent to the left boundary of the coding block ‘CU’; para. 0087-0090], acquirinq a reference sample line index indicatinq the reference sample line for [para. 0084, 0089, 0108: ‘two overhead bits may be used, one to indicate a reference line index for the main reference, and another to indicate the side reference line’] and determininq the reference sample line for intra prediction of the current block from amonq a plurality of reference sample lines adjacent to the current block based on the reference sample line index;

determining an intra prediction mode of the current block [Fig. 5: various intra prediction modes with angular direction lines; Fig. 12: ‘Select an intra direction mode 1204’]; 

determining reference samples for intra prediction of the current block based on the reference sample line and the intra mode [Fig. 12: ‘Select one or more of the plurality of reference lines to generate at least one predictor for the intra direction mode 1206’]; and 

performing intra prediction for the current block based on the intra prediction mode and the reference samples [Fig. 6-17; para. 0071-0105: describe intra-prediction method; Fig. 7: performing intra-prediction S750].
Panusopone does not disclose explicitly the following claim limitations (emphasis added):
in case an upper boundary of a current block is an upper boundary of a current codinq tree block includinq the current block, determininq a first reference sample 
However in the same field of endeavor Cho discloses the deficient claim as follows: 
in case an upper boundary of a current block is (i.e. corresponds) an upper boundary of a current codinq tree block (i.e. CTB) includinq the current block, determininq a first reference sample line as a reference sample line for intra prediction of the current block, the first reference sample line includinq a first upper reference sample line immediately above the current block (i.e. ‘the reconstructed sample line 1 (i.e. the default sample line index 0)’ is used for the upper of the current block’) and a first left reference sample line immediately left to the current block [para. 0162-0163: ‘whether an upper or left boundary of a current block corresponds to at least one boundary of a picture, a slice, a tile, and a coding tree block (CTB)’; ‘an upper boundary of a current block corresponds to a CTB boundary, the reconstructed sample line 1 is used for the upper of the current block … for the left of the current block’].
Li and Cho are combinable because they are from the same field of video decoding.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Li and Cho as motivation not to include the sample line index for the “fixedly selected” (i.e. default) sample line (e.g. the reconstructed sample line 1 which is adjacent to the current block) in the bitstream to avoid increasing overhead bits in the bitstream.



Regarding claim 6, Panusopone meets the claim limitations as follows:
The method of claim 1, wherein the reference sample line is selected among the plurality of reference sample lines [Fig. 8, 12; para. 0022, 0028, 0038, 0061: disclose ‘selected intra prediction modes’; Fig. 12: ‘Select one or more of the plurality of reference lines to generate at least one predictor for the intra direction mode 1206’] adjacent to the current block based on a color component (i.e. chroma) of the current block [Fig. 1; para. 0022, 0028, 0037-0038].


Regarding claim 7, Panusopone meets the claim limitations as follows:
The method of claim 1, wherein a number of the plurality of reference sample lines available for intra prediction of the current block is determined differently based on the intra prediction mode of the current block [Fig. 8, 12: ‘1206’].


Regarding claim 8, Panusopone meets the claim limitations as follows:
The method of claim 1, wherein the determining the reference sample further comprises filtering reference samples [Fig. 6: Filters 620], and the reference samples are filtered only in case the determined reference sample line is the first reference sample line [para. 0038-0039, 0065, 0072-0073, 0088: ‘interpolation may be performed linearly using the two closest reference samples from the selected reference line’].

Regarding claim 9, Panusopone meets the claim limitations as follows: 
The method of claim 1, wherein the performing the intra prediction for the current block comprises determining an interpolation filter (i.e. tap-filter) [para. 0038: When the selected modes are directional modes, a 4-tap filter can be used] for the intra prediction and performing the intra prediction for the current block based on the interpolation filter [para. 0065, 0088: ‘interpolation may be performed linearly using the two closest reference samples from the selected reference line’], and 



Regarding claim 11, all claim limitations are set forth as claim 1 in an image encoding method and rejected as per discussion for claim 1. Note: an image decoding method is a reverse-engineering method of encoding. See Panusopone, Fig. 4].



Regarding claim 16, all claim limitations are set forth as claim 7 in an image encoding method and rejected as per discussion for claim 7. Note: an image decoding method is a reverse-engineering method of encoding. See Panusopone, Fig. 4].


Regarding claim 17, all claim limitations are set forth as claim 8 in an image encoding method and rejected as per discussion for claim 8. Note: an image decoding method is a reverse-engineering method of encoding. See Panusopone, Fig. 4].


Regarding claim 18, all claim limitations are set forth as claim 9 in an image encoding method and rejected as per discussion for claim 9. Note: an image decoding method is a reverse-engineering method of encoding. See Panusopone, Fig. 4].



Regarding claim 20, all claim limitations are set forth as claim 11 in A non-transitory computer-readable recording medium storing a bitstream that is generated by an image encoding method and rejected as per discussion for claim 1. See Panusopone, Fig. 4].


Claims 10 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Panusopone et al. (“Panusopone”) [U.S Patent Application Pub. 2017/0347102 A1] in view of Cho et al. (“Cho”) [US 2020/0021828 A1] further in view of Pai et al. (“Pai”) [US 2008/0094505]



The method of claim 9, wherein, in case the color component of the current block is a luma component, the interpolation filter is a 4-tap filter [para. 0038], and in case the color component of the current block is a chroma component, the interpolation filter is a 2-tap filter [para. 0038].
However in the same field of endeavor Pai discloses the deficient claim as follows: 
wherein, in case the color component of the current block is a luma component, the interpolation filter is a 4-tap filter [para. 0092: ‘the 4-tap filter used for the luma vertical filtering’], and in case the color component of the current block is a chroma component, the interpolation filter is a 2-tap filter [para. 0092: ‘For chroma vertical filtering, a 2-tap filter may be used’].
Panusopone and Pai are combinable because they are from the same field of video decoding.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Panusopone and Pai as motivation to include interpolation 2-tap filter for chroma component instead of the 4-tap filter used for luma vertical filtering for improvement the directional accuracy  [Panusopone: para. 0038: ‘to improve the directional accuracy] or reduction of edge jaggyness [Pai: para. 0047].


.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488